 Case 3:21-mj-00153-CHL Document 3 Filed 03/22/21 Page 1 of 4 PageID #: 9



                        U.S. District Court
              Western District of Kentucky (Louisville)
  CRIMINAL DOCKET FOR CASE #: 3:21−mj−00153−CHL All Defendants

Case title: USA v. Orangias                             Date Filed: 03/18/2021
                                                        Date Terminated: 03/22/2021

Assigned to: Magistrate Judge
Colin H. Lindsay

Defendant (1)
Michael Orangias                  represented by Laura R. Wyrosdick
TERMINATED: 03/22/2021                           Western Kentucky Federal Community Defender,
                                                 Inc.
                                                 629 Fourth Avenue, Suite 200
                                                 Louisville, KY 40202
                                                 502−584−0525
                                                 Fax: 502−584−2808
                                                 Email: laura_wyrosdick@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender or Community
                                                 Defender Appointment

Pending Counts                                  Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
Removal from District of
Columbia



Plaintiff


                                                                                                1
Case 3:21-mj-00153-CHL Document 3 Filed 03/22/21 Page 2 of 4 PageID #: 10



USA                                         represented by Joshua D. Judd
                                                           U.S. Attorney Office − Louisville
                                                           717 W. Broadway
                                                           Louisville, KY 40202
                                                           502−625−7049
                                                           Email: joshua.judd@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained

Date Filed   # Page Docket Text
03/18/2021           Arrest (Rule 5) of Michael Orangias. (DLW) (Entered: 03/22/2021)
03/18/2021   1       Rule 5 Documents Received from District of Columbia, Case Number
                     1:21−mj−00315 as to Michael Orangias. (DLW) (Entered: 03/22/2021)
03/18/2021           Proceedings held before Magistrate Judge Colin H. Lindsay: Initial Appearance
                     via video conference in Rule 5(c)(3) Proceedings as to Michael Orangias held on
                     3/18/2021. (Court Reporter: Digitally Recorded.) (DLW) (Entered: 03/22/2021)
03/22/2021   2    3 ORDER by Magistrate Judge Colin H. Lindsay on 3/19/2021 as to Michael
                    Orangias: Initial Appearance via video conference on a Sealed Complaint from
                    the District of Columbia was held on 3/18/2021. The Complaint was
                    UNSEALED by motion. The Court appointed the Office of the Federal Defender
                    to represent Defendant. Assistant Federal Defender Laura R. Wyrosdick was
                    present on the video conference and accepted the appointment. Defendant is
                    released on a $25,000 secured bond with an order setting conditions of release.
                    Defendant shall report to District of Columbia for further proceedings on
                    3/24/2021 at 1:00 p.m. via video conference. cc: Counsel, USM, USDC−DC
                    (DLW) (Entered: 03/22/2021)




                                                                                                       2
       Case3:21-mj-00153-CHL
      Case  3:21-mj-00153-CHL Document
                               Document32 Filed
                                           Filed03/22/21
                                                 03/22/21 Page
                                                           Page31ofof42PageID
                                                                         PageID
                                                                              #: 7
                                                                                 11




                                United States District Court
                                Western District of Kentucky
                                       at Louisville

UNITED STATES OF AMERICA                                                                  PLAINTIFF

VS.                                                    CRIMINAL ACTION NUMBER: 3:21-MJ-153

MICHAEL ORANGIAS                                                                         DEFENDANT

                                                ORDER

       The above-styled case came before the undersigned on March 18, 2021 via video conference for

an initial appearance on a Sealed Complaint from the District of Columbia (Case Number 1:21MJ-315).

Assistant United States Attorney Josh Judd appeared on behalf of the United States. The defendant was

present, in custody, at the Oldham County Jail. The proceeding was digitally recorded.

       The United States made an oral motion to unseal the Complaint. Accordingly,

       IT IS HEREBY ORDERED that the motion is GRANTED and the Complaint is UNSEALED.

       The defendant acknowledged his identity, was furnished with a copy of Complaint, was advised

of the nature of the charges contained therein and was advised of his rights.

       The Court questioned the defendant under oath regarding his ability to afford counsel and found

him eligible for appointed counsel. The Court appointed the Office of Federal Defender. Assistant

Federal Defender Laura Wyrosdick was present on the video conference and accepted the appointment.

       The defendant, through counsel, waived his right to a preliminary hearing in the Western District

of Kentucky.

       The United States did not seek detention. Accordingly,

       IT IS HEREBY ORDERED that the defendant is released on a $25,000 secured bond with an

order setting conditions of release.




                                                                                                           3
       Case3:21-mj-00153-CHL
      Case  3:21-mj-00153-CHL Document
                               Document32 Filed
                                           Filed03/22/21
                                                 03/22/21 Page
                                                           Page42ofof42PageID
                                                                         PageID
                                                                              #: 8
                                                                                 12




       IT IS HEREBY ORDERED that the defendant shall report to District of Columbia for further

proceedings on March 24, 2021 at 1:00 p.m. via video conference. The undersigned’s Case Manager

will provide the Zoom link to counsel via email.


         March 19, 2021




cc: Counsel, USM, USDC-D.C.
:40




                                                                                                  4
